           Case 3:19-cv-01743-SI      Document 140       Filed 04/29/20    Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON,
                                   PORTLAND DIVISION


                                                            )
    JOHN DOE, et al.,                                       )
          Plaintiffs,                                       )
                                                            )
                  v.                                        )
    DONALD TRUMP, in his official capacity as President     )
                                                                     No. 3:19-cv-01743-SI
    of the United States, et al.,                           )
                                                            )
          Defendants,                                       )
    STATE OF OREGON, et al.,                                )
                                                            )
          Amici Curiae,                                     )
                  and                                       )
                                                            )
    IMMIGRATION REFORM LAW INSTITUTE,
                                                            )
          Movant.                                           )

             MOTION OF IMMIGRATION REFORM LAW INSTITUTE FOR LEAVE TO FILE A
              BRIEF AS AMICUS CURIAE IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
                 PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER

         Pursuant to FED. R. CIV. P. 7 and this Court’s local civil rule 7.1, movant Immigration

Reform Law Institute (“IRLI”) respectfully seeks this Court’s leave to file the accompanying brief

as an amicus curiae in support of the federal defendants’ opposition (ECF #137) to the plaintiffs’

motion for a temporary restraining order (ECF #135).* Pursuant to Local Civil Rule 7.1(a), movant

IRLI contacted the parties’ counsel for a position on this motion, but only this Court can provide

the relief requested — leave to file the amicus brief — so the parties cannot resolve the issue

without a motion. Given the exigent nature of the briefing and hearing of the motion for a


*
        Consistent with FED. R. APP. P. 29(a)(4)(E), counsel for amicus authored this brief in
whole; no counsel for a party authored this brief in any respect; and no person or entity — other
than amicus, its members, and its counsel — contributed monetarily to this brief’s preparation or
submission. Further, although FED. R. CIV. P. 7.1 does not apply to an amicus curiae, IRLI has no
parent company and no outstanding stock.

Immigration Reform Law Institute’s Motion for Leave to File Amicus Curiae
Brief in Support of Opposition to Temporary Restraining Order                                   1
         Case 3:19-cv-01743-SI         Document 140       Filed 04/29/20      Page 2 of 6




temporary restraining order (“TRO”) and the jurisdictional and ethical nature of the issues that

amicus brief raises, IRLI proposed that the parties request the opportunity to file post-hearing

submissions to address any issues that the amicus brief raises that the Court and the parties do not

have an opportunity to resolve at the hearing. The defendants consented to the filing of the amicus

brief; plaintiffs oppose IRLI’s motion and the proposed request for post-hearing submissions.

                         IDENTITY AND INTERESTS OF MOVANT
       Movant IRLI is a nonprofit 501(c)(3) public interest law firm dedicated both to litigating

immigration-related cases in the interests of United States citizens and to assisting courts in

understanding federal immigration law. IRLI has litigated or filed amicus curiae briefs in a wide

variety of immigration-related cases, including an amicus brief in the district court proceedings in

this litigation. For more than twenty years the Board of Immigration Appeals has solicited

supplementary briefing, drafted by IRLI staff, from the Federation for American Immigration

Reform, of which IRLI is a supporting organization.

              REASONS TO GRANT MOVANTS AMICUS CURIAE STATUS
       Although no federal or local rule provides for amicus curiae briefs here, this Court allows

the filing of amicus briefs in appropriate cases. See, e.g., Deschutes River All. v. Portland GE, 323

F. Supp. 3d 1171, 1174 (D. Or. 2018); see also Order, at 1 (Nov. 12, 2019) (ECF #73). Given the

absence of applicable rules, movant IRLI looks to the appellate rules’ criteria for granting leave to

file amicus briefs to support its motion here.

       The Advisory Committee Note to the 1998 amendments to Rule 29 explains that “[t]he

amended rule … requires that the motion state the relevance of the matters asserted to the

disposition of the case” as “ordinarily the most compelling reason for granting leave to file.” FED.

R. APP. P. 29, Advisory Committee Notes, 1998 Amendment. As now-Justice Samuel Alito wrote

while serving on the U.S. Court of Appeals for the Third Circuit, “I think that our court would be


Immigration Reform Law Institute’s Motion for Leave to File Amicus Curiae
Brief in Support of Opposition to Temporary Restraining Order                                      2
         Case 3:19-cv-01743-SI          Document 140        Filed 04/29/20      Page 3 of 6




well advised to grant motions for leave to file amicus briefs unless it is obvious that the proposed

briefs do not meet Rule 29’s criteria as broadly interpreted. I believe that this is consistent with the

predominant practice in the courts of appeals.” Neonatology Assocs., P.A. v. Comm’r, 293 F.3d

128, 133 (3d Cir. 2002) (citing Michael E. Tigar and Jane B. Tigar, Federal Appeals —

Jurisdiction and Practice 181 (3d ed. 1999) and Robert L. Stern, Appellate Practice in the United

States 306, 307-08 (2d ed. 1989)). With that background, movant IRLI respectfully submits that

its proffered brief will bring several relevant matters to the Court’s attention:

x       The amicus brief discusses the need for Article III jurisdiction in class actions and the lack

        of a showing by plaintiffs that named class representatives face imminent injury from the

        newly challenged proclamation. Amicus Br. at 3-4.

x       Similarly, IRLI argues that any injury that the applicant class suffers is not redressable

        because injunctive relief is not available against the President, and the Department of

        Homeland Security (“DHS”) defendants lack the authority to reinstate the State

        Department consular emergency services that plaintiffs seek to reinstate. Amicus Br. at 4-

        5, 5-6.

x       Finally, IRLI argues that the plaintiffs’ motion identifies a conflict between applicants who

        are close to “aging out” by turning 21 and the applicants behind them in line, Pls.’ Mot. at

        10, a conflict that has two implications here: (1) the existing subclasses are not adequate to

        represent the various interests here, Amicus Br. at 6-7; and (2) class counsel have an ethical

        conflict that they do not appear to have addressed or considered. Amicus Br. at 7-8.

These issues are all relevant to this Court’s decision on the plaintiffs’ motion for a temporary

restraining order, and are issues that this Court should consider sua sponte, even if not raised by

the defendants. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990). Accordingly, movant


Immigration Reform Law Institute’s Motion for Leave to File Amicus Curiae
Brief in Support of Opposition to Temporary Restraining Order                                         3
         Case 3:19-cv-01743-SI          Document 140      Filed 04/29/20     Page 4 of 6




respectfully submits that its brief will aid the Court.

       IRLI had intended to move for leave to file the accompanying amicus brief yesterday, April

28, but was unable to do so because of technical difficulties with the “NextGen” ECF and PACER

systems. An identical copy of the accompanying amicus brief was emailed to the parties’ counsel

yesterday, along with a copy of this motion that differed only in the addition of this paragraph and

the date on the motion and the certificate of service.

       For the foregoing reasons, movant Immigration Reform Law Institute respectfully requests

that this Court grant the motion for leave to file the accompanying amicus curiae brief.

Dated: April 29, 2020                             Respectfully submitted,

                                                    /s/ Richard D. Franklin
Christopher J. Hajec                              Richard D Franklin, O.S.B. No. 822600
Immigration Reform Law Institute                  PO Box 2187
25 Massachusetts Ave. NW, Suite 335               Gresham OR 97030
Washington, DC 20001                              Tel: 503 201-0099
Telephone: (202) 232-5590                         Fax: 503 666-9614
chajec@irli.org                                   Email: rfranklin@comcast.net

                                                  Counsel for Movant Immigration Reform Law
                                                  Institute




Immigration Reform Law Institute’s Motion for Leave to File Amicus Curiae
Brief in Support of Opposition to Temporary Restraining Order                                     4
         Case 3:19-cv-01743-SI        Document 140        Filed 04/29/20     Page 5 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON,
                                 PORTLAND DIVISION


                                                             )
 JOHN DOE, et al.,                                           )
        Plaintiffs,                                          )
                                                             )
                 v.                                          )
 DONALD TRUMP, in his official capacity as President         )
                                                                       No. 3:19-cv-01743-SI
 of the United States, et al.,                               )
                                                             )
        Defendants,                                          )
 STATE OF OREGON, et al.,                                    )
                                                             )
        Amici Curiae,                                        )
                 and                                         )
                                                             )
 IMMIGRATION REFORM LAW INSTITUTE,
                                                             )
        Movant.                                              )

                                        [PROPOSED] ORDER

       On considering the motion of Immigration Reform Law Institute for leave to file a brief as

amicus curiae in support of defendants’ opposition to plaintiff’s motion for a temporary restraining

order, the argument submitted in support thereof and opposition thereto, and the entire record

herein, the Court holds that the motion should be granted. For the foregoing reasons, it is hereby

       ORDERED that the Motion for Leave to File is GRANTED; and it is

       FURTHER ORDERED that the Clerk is directed to file the Brief submitted with the

Motion for Leave to File.

Dated: ______________________, 2020


                                              UNITED STATES DISTRICT JUDGE




Proposed Order                                                                                    1
         Case 3:19-cv-01743-SI       Document 140       Filed 04/29/20    Page 6 of 6




                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 29th day of April 2020, I electronically filed the foregoing

motion — together with the accompanying amicus curiae brief and proposed order — with the

Clerk using the CM/ECF system, which I understand to have served the parties’ counsel who are

registered in as CM/ECF users.



                                                T3JDIBSE%'SBOLMJO
                                            Richard D. Franklin




Certificate of Service                                                                         1
